EXHIBIT 10.15
AMENDMENT TO THE
MOVE, INC. 1999 STOCK INCENTIVE PLAN
(F/K/A HOMESTORE.COM, INC. 1999 STOCK INCENTIVE PLAN)
     THIS AMENDMENT (this “Amendment”) to the Move, Inc. 1999 Stock Incentive
Plan (f/k/a Homestore.com, Inc. 1999 Stock Incentive Plan) is made this 10th day
of December, 2008.
     1. The Plan is hereby amended by deleting the first sentence of Section 5.4
and replacing it with the following:
     “5.4 Exercise Price. The Exercise Price of an Option will be determined by
the Committee when the Option is granted and may not be less than 100% of the
Fair market Value of the Shares on the date of grant; provided that the Exercise
Price of an ISO granted to a Ten Percent Stockholder will not be less than 110%
of the Fair Market Value of the Shares on the date of grant.”
     2. The Plan is hereby amended by adding a new Section 24 to read as
follows:
     “24. SPECIAL PROVISIONS RELATED TO SECTION 409A OF THE CODE.
     (a) General. It is intended that the payments and benefits provided under
the Plan and any Award shall either be exempt from the application of, or comply
with, the requirements of Section 409A of the Code. The Plan and all Award
Agreements shall be construed in a manner that effects such intent.
Nevertheless, the tax treatment of the benefits provided under the Plan or any
Award is not warranted or guaranteed. Neither the Company, its affiliates nor
their respective directors, officers, employees or advisers shall be held liable
for any taxes, interest, penalties or other monetary amounts owed by any
Participant or other taxpayer as a result of the Plan or any Award.
     (b) Definitional Restrictions. Notwithstanding anything in the Plan or in
any Award Agreement to the contrary, to the extent that any amount or benefit
that would constitute non-exempt “deferred compensation” for purposes of
Section 409A of the Code would otherwise be payable or distributable, or a
different form of payment (e.g., lump sum or installment) would be effected,
under the Plan or any Award Agreement by reason of the occurrence of a Corporate
Transaction (as described in Section 18.1 hereof), or the Participant’s
Disability or separation from service, such amount or benefit will not be
payable or distributable to the Participant, and/or such different form of
payment will not be effected, by reason of such circumstance unless the
circumstances giving rise to such Corporate Transaction, Disability or
separation from service meet any description or definition of “change in control
event”, “disability” or “separation from service”, as the case may be, in
Section 409A of the Code and applicable regulations (without giving effect to
any elective provisions that may be available under such definition). This
provision does not prohibit the vesting of any Award upon a Corporate
Transaction, Disability or separation from service, however defined. If this
provision prevents the payment or distribution of any amount or benefit, such
payment or distribution shall be made on the next earliest payment or
distribution date or event specified in the Award Agreement that is permissible
under Section 409A of the Code. If this provision prevents the application of a

 



--------------------------------------------------------------------------------



 



different form of payment of any amount or benefit, such payment shall be made
in the same form as would have applied absent such designated event or
circumstance.
     (c) Allocation among Possible Exemptions. If any one or more Awards granted
under the Plan to a Participant could qualify for any separation pay exemption
described in Treas. Reg. Section 1.409A-1(b)(9), but such Awards in the
aggregate exceed the dollar limit permitted for the separation pay exemptions,
the Company shall determine which Awards or portions thereof will be subject to
such exemptions.
     (d) Six-Month Delay in Certain Circumstances. Notwithstanding anything in
the Plan or in any Award Agreement to the contrary, if any amount or benefit
that would constitute non-exempt “deferred compensation” for purposes of
Section 409A of the Code would otherwise be payable or distributable under this
Plan or any Award Agreement by reason of a Participant’s separation from service
during a period in which the Participant is a Specified Employee (as defined
below), then, subject to any permissible acceleration of payment by the
Committee under Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic relations
order), (j)(4)(iii) (conflicts of interest), or (j)(4)(vi) (payment of
employment taxes):
          (i) the amount of such non-exempt deferred compensation that would
otherwise be payable during the six-month period immediately following the
Participant’s separation from service will be accumulated through and paid or
provided on the first day of the seventh month following the Participant’s
separation from service (or, if the Participant dies during such period, within
30 days after the Participant’s death) (in either case, the “Required Delay
Period”), and
          (ii) the normal payment or distribution schedule for any remaining
payments or distributions will resume at the end of the Required Delay Period.
     For purposes of this Plan, the term “Specified Employee” has the meaning
given such term in Section 409A of the Code and the final regulations
thereunder, provided, however, that, as permitted in such final regulations, the
Company’s Specified Employees and its application of the six-month delay rule of
409A(a)(2)(B)(i) of the Code shall be determined in accordance with rules
adopted by the Board or any committee of the Board, which shall be applied
consistently with respect to all nonqualified deferred compensation arrangements
of the Company, including this Plan.
     (e) Grants to Employees of Affiliates. Eligible Participants who are
service providers to an affiliate may be granted Options under this Plan only if
the affiliate qualifies as an “eligible issuer of service recipient stock”
within the meaning of §1.409A-1(b)(5)(iii)(E) of the final regulations under
Section 409A of the Code.
     (f) Design Limits on Options. Notwithstanding anything in this Plan or any
Award Agreement, no Option granted under this Plan shall have any feature for
the deferral of compensation other than the deferral of recognition of income
until the exercise or disposition of the Option.

2



--------------------------------------------------------------------------------



 



     (g) Anti-Dilution Adjustments. Notwithstanding any anti-dilution provision
in the Plan, the Committee shall not make any adjustments to outstanding Options
that would constitute a modification or substitution of the stock right under
Treas. Reg. Sections 1.409A-1(b)(5)(v) that would be treated as the grant of a
new stock right or change in the form of payment for purposes of Code
Section 409A.”
     3. Except as expressly amended hereby, the terms of the Plan, as previously
amended, shall be and remain unchanged and the Plan as amended hereby shall
remain in full force and effect.
     IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by
its duly authorized representative on the day and year first above written.

                  Move, Inc.    
 
           
 
  By:   /s/ James S. Caulfield
 
  James S. Caulfield
  Executive Vice President, General Counsel
  & Secretary    

3